Case 2:20-cr-20382-PDB-RSW ECF No. 25-2, PageID.252 Filed 05/03/21 Page 1 of 3




                   EXHIBIT 1
Case 2:20-cr-20382-PDB-RSW ECF No. 25-2, PageID.253 Filed 05/03/21 Page 2 of 3




   11 March 2021

  To:
  The Honorable Judge Paul D. Borman
  Theodore Levin U.S Courthouse
   231 W. Lafayette Blvd.
   Detroit, Ml 48226


   Re:    Court File Number:   2:20-cr-20382-PDB-RSW

          Letter In Support of Mr. Dennis Duane Williams

  Your Honor,

  The following is submitted requesting the Court's recognition of the honor, generosity and the
  value to his community of Mr. Dennis Duane Williams, to be incorporated into the decision by
  the ruling Magistrate in the fairest resolution to Mr. Williams' case now before you.

  My wife, Susie and I have known Dennis and his wife, Donna for approximately two years.
  During this time, we have been privileged to enjoy their company and their friendship. We
  have come to know Dennis and Donna as a loving couple, deeply dedicated to and caring for
  their two sons and two grandchildren. My kinship with Dennis and Donna Williams was easily
  formed as they are Marine Corps veterans and are fellow Marines. I am a United States Marine
  Corps veteran who served eighteen months of four years in the (then) Republic of Viet Nam, in
  combat conditions.

   Based partially on my 30 years as a sworn California police officer, I believe myself capable of
   accurately and correctly evaluating the honesty and integrity of people I meet and with whom I
   interact. I am averse to associating with less than honest and trustworthy persons. I find
   Dennis to be a completely honest, generous and forthright individual. I am witness to his
   generosity and selfless commitment to his neighbors and residents of the community in which
   we reside. Dennis is constantly making inquiry to determine the status of elderly and infirm
   residents of the community. He is always available to generously apply his skills and experience
  to assist his neighbors in repairs to vehicles or yard care. He is active in the community in clubs
   and in community improvements. Dennis is a valued resident and member of our community.
   I cherish his friendship and I hold Dennis in high regard.

   After my retirement from law enforcement, I became and am currently a licensed private
   investigator in the State of California. My experience includes investigations in criminal, civil
   and product liability cases throughout the United States of America and the United States of
   Mexico. Having interviewed many hundreds of people, suspects, victims and witnesses, I
   believe myself capable of recognizing honesty versus deception. My observations of Mr.
   Williams, his actions and his speech, lead me to believe in and trust Dennis completely.
Case 2:20-cr-20382-PDB-RSW ECF No. 25-2, PageID.254 Filed 05/03/21 Page 3 of 3



  My experiences in courts cases over five decades have led me to recognize the difference
  between prosecutions and persecutions. I respectfully beg the Court to consider the instant
  case regarding Mr. Williams might be the latter as opposed to a just and appropriate pursuit of
  justice. Dennis Duane Williams is, in my humble but experienced opinion, a valued member of
  his community, a trusted and loyal friend, and a person of integrity worthy of recognition by
  and leniency from the ruling Magistrate.

   Most Respectfully Submitted,



  ~~
   24290 Sunset Vista Drive
   Corona, CA 92883-4022
   {951) 733-5137
   ten35@earthlink.net
